DETAILED ACTION
Applicant's submission filed on October 12, 2022 in response to Office Action dated July 12, 2022 has been entered. Claims 1-20 are pending in this application.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection necessitated due to claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 7, 9, 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baron (US Patent Application Publication No. 2012/0050323), and further in view of Hanna (US Patent No. 5,566,251).
Regarding claim 1, Baron teaches a method, comprising:
receiving, by a processing system including a processor, images captured by a communication device associated with a video conference communication session established among video conference participant devices comprising the communication device and a recipient communication device (Paragraphs 0029-0030, 0032);
detecting, by the processing system, a facial object in the images (Paragraph 0033 isolate participant image from background);
retrieving, by the processing system, a user selection of replacement image content (Paragraphs 0020, 0027-0029 specific background for specific circumstance, 0037-0038, 0044 select virtual background as approved by manager, 0028-0031, 0040-0041, 0044 user selected background), wherein the replacement image content comprises a still image combined with moving images (Paragraphs 0025-0026 still image data as well as live/ recorded video feed), wherein the still image and the moving images are retrieved from different sources (Paragraphs 0025-0026, 0028-0030 select distinct static as well as moving images to present as virtual backgrounds to the recipient based on user, customer, business, third party, web page, web address etc. i.e. from different sources);
adjusting, by the processing system, the images by replacing a portion of the images other than the facial object with the replacement image content to generate adjusted video content (Paragraphs 0030, 0034-0036, 0041, 0044 adjusting images with replacement background); and
providing, by the processing system, the adjusted video content to the recipient communication device via the video conference communication session (Paragraphs 0038, 0040, 0042 user video to the third party) (Paragraphs 0005-0010, 0019-0047 for complete details).
Baron does not explicitly teach still images combined with moving images in the background.
However, in the similar field of video processing, Hanna teaches flexible methods of inserting still and/or video images in foreground and/or background still and/or video images (Figs. 2-4 item B into item A, Fig. 5 item 226 replacing item 224) (col. 4 ll. 18-col. 7 ll. 10).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Baron with a flexible methods of inserting still and/or video images in foreground and/or background still and/or video images as taught by Hanna in order to enable “a technique and apparatus for deriving a composite video image by merging foreground and background video image data supplied from a plurality of separate video signal sources” (Hanna, col. 3 ll. 2-5).
Regarding claim 3, Baron teaches further providing, by the processing system, non-adjusted video content comprising the images to a second recipient communication device via the video conference communication session based on a presentation policy associated with the video conference communication session (Paragraph 0027 non-adjusted video when replacement background expired and not used to modify received video, Paragraphs 0029-0030 each user 12 provided specific rule policy applied to each third party recipient 14 i.e. specific to each user 12/ third party 14 combination).
Regarding claim 7, Baron teaches the processing system comprises a plurality of processors operating in a distributed processing environment (Paragraph 0042
source and third party device processors performing functions).

Regarding claim 9, Baron teaches a non-transitory machine-readable storage medium comprising instructions, which, responsive to being executed by a processor of a communication device (Paragraphs 0019-0025, 0045-0047), cause the processor to perform operations comprising:
receiving images captured by a communication device associated with a video conference communication session established among video conference participant devices comprising the communication device and a recipient communication device (Paragraphs 0029-0030, 0032);
detecting a facial object in the images (Paragraph 0033 isolate participant image from background);
retrieving a user selection of replacement image content (Paragraphs 0020, 0027-0029 specific background for specific circumstance, 0037-0038, 0044 select virtual background as approved by manager, 0028-0031, 0040-0041, 0044 user selected background), wherein the replacement image content comprises a still image combined with moving images (Paragraphs 0025-0026 still image data as well as live/ recorded video feed), wherein the still image and the moving images are retrieved from different sources (Paragraphs 0025-0026, 0028-0030 select distinct static as well as moving images to present as virtual backgrounds to the recipient based on user, customer, business, third party, web page, web address etc. i.e. from different sources);
adjusting the images by replacing a portion of the images other than the facial object with the replacement image content to generate adjusted video content (Paragraphs 0030, 0034-0036, 0041, 0044 adjusting images with replacement background); and
providing the adjusted video content to the recipient communication device via the video conference communication session (Paragraphs 0038, 0040, 0042 user video to the third party) (Paragraphs 0005-0010, 0019-0047 for complete details).
Baron does not explicitly teach still images combined with moving images in the background.
However, in the similar field of video processing, Hanna teaches a flexible methods of inserting still and/or video images in foreground and/or background still and/or video images (Figs. 2-4 item B into item A, Fig. 5 item 226 replacing item 224) (col. 4 ll. 18-col. 7 ll. 10).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Baron with a flexible methods of inserting still and/or video images in foreground and/or background still and/or video images as taught by Hanna in order to enable “a technique and apparatus for deriving a composite video image by merging foreground and background video image data supplied from a plurality of separate video signal sources” (Hanna, col. 3 ll. 2-5).
Regarding claim 16, Baron teaches further providing non-adjusted video content comprising the images to a second recipient communication device via the video conference communication session based on a presentation policy associated with the second recipient communication device (Paragraph 0027 non-adjusted video when replacement background expired and not used to modify received video, Paragraphs 0029-0030 each user 12 provided specific rule policy applied to each third party recipient 14 i.e. specific to each user 12/ third party 14 combination).
Regarding claim 17, Baron teaches a device comprising:
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Paragraphs 0019-0025, 0045-0047), the operations comprising:
receiving images captured by a communication device associated with a video conference communication session established among video conference participant devices comprising the communication device and a recipient communication device (Paragraphs 0029-0030, 0032);
detecting a facial object in the images (Paragraph 0033 isolate participant image from background);
retrieving a user selection of replacement image content (Paragraphs 0020, 0027-0029 specific background for specific circumstance, 0037-0038, 0044 select virtual background as approved by manager, 0028-0031, 0040-0041, 0044 user selected background), wherein the replacement image content comprises a still image combined with moving images (Paragraphs 0025-0026 still image data as well as live/ recorded video feed), wherein the still image and the moving images are retrieved from different sources (Paragraphs 0025-0026, 0028-0030 select distinct static as well as moving images to present as virtual backgrounds to the recipient based on user, customer, business, third party, web page, web address etc. i.e. from different sources);
adjusting the images by replacing a portion of the images other than the facial object with the replacement image content to generate adjusted video content (Paragraphs 0030, 0034-0036, 0041, 0044 adjusting images with replacement background); and
providing the adjusted video content to the recipient communication device via the video conference communication session (Paragraphs 0038, 0040, 0042 user video to the third party) (Paragraphs 0005-0010, 0019-0047 for complete details).
Baron does not explicitly teach still images combined with moving images in the background.
However, in the similar field of video processing, Hanna teaches a flexible methods of inserting still and/or video images in foreground and/or background still and/or video images (Figs. 2-4 item B into item A, Fig. 5 item 226 replacing item 224) (col. 4 ll. 18-col. 7 ll. 10).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Baron with a flexible methods of inserting still and/or video images in foreground and/or background still and/or video images as taught by Hanna in order to enable “a technique and apparatus for deriving a composite video image by merging foreground and background video image data supplied from a plurality of separate video signal sources” (Hanna, col. 3 ll. 2-5).
Regarding claim 18, Baron teaches further providing non-adjusted video content comprising the images to a second recipient communication device via the video conference communication session based on a presentation policy associated with the second recipient communication device (Paragraph 0027 non-adjusted video when replacement background expired and not used to modify received video, Paragraphs 0029-0030 each user 12 provided specific rule policy applied to each third party recipient 14 i.e. specific to each user 12/ third party 14 combination).

Claims 2, 8, 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baron and Hanna as applied to claims 1, 9 above, and further in view of Lee (US Patent No. 8,629,894).
Regarding claim 2, Baron teaches the moving images are retrieved from a remote storage device and are previewed via a graphical user interface before being added to the replacement image content (Paragraphs 0025-0027 from web page/ web address and previewed/approved by manager), and the adjusting the images further comprises adjusting the images based on circumstances of the video conference communication session (Paragraphs 0020, 0027-0029 specific background for specific circumstance).
Baron and Hanna do not teach the communication device comprises a mobile phone.
However, in the similar field, Lee teaches mobile communication device capturing video images and replacing background images (Figs. 2-3, col. 2 ll. 22-44, col. 3 ll. 31-54, col. 4 ll. 59-col. 6 ll. 23).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Baron and Hanna with mobile communication device capturing video images and replacing background images as taught by Lee in order to automatically transmit information “to a counterpart terminal using GPS information during video communication in mobile communication terminal” (Lee, col. 2 Il. 2-5).
Regarding claim 8, Baron teaches the communication device switching from providing one adjusted video content to providing another video content responsive to time (Paragraphs 0029-0030), and Lee teaches the processing system obtaining change in location of the communication device during the communication
session, wherein the providing the adjusted video content to the recipient
communication device via the video conference communication session comprises
switching from providing the adjusted content to providing another content (which
obviously can be non-adjusted content when there is no background image) responsive to the detecting of the change in location of the communication device  (Fig. 2
steps 201-219).
Regarding claim 10, refer to rejections for claim 9 and claim 2.
Regarding claim 11, refer to rejections for claim 9 and claim 8.

Claims 4-6, 12-15, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baron and Hanna as applied to claims 1, 9, 17 above, and further in view of Beck (US Patent No. 7,227,567).
Regarding claim 4, Baron and Hanna do not teach receiving, by the processing system, a list of objects from user input at the communication device; and applying, by the processing system, object pattern recognition to the images to detect an object listed on the list of objects, wherein the portion of the images comprises the object and the replacement image content comprises a replacement object for the object.
However, in the similar field, Beck teaches receiving, by the processing system, a list of objects from user input at the communication device (col. 2 ll. 64-67, col. 3 ll. 11-13, ll. 24-29); and applying, by the processing system, object pattern recognition to the images to detect an object listed on the list of objects, wherein the portion of the images comprises the object and the replacement image content comprises a replacement object for the object (Fig. 3B items 370, 374, Fig. 4 steps 408, 412 list of undesired objects, Fig. 6 step 604; Fig. 5 steps 508, 512, Fig. 6 steps 608, 612) (col. 2 Il. 53-col. 3 Il. 52, col. 5 Il. 55-col. 6 Il. 23, col. 7 Il. 21-38, col. 8 Il. 9-col. 9 Il. 31).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Baron and Hanna to receive, by the processing system, a list of objects from user input at the communication device; and apply, by the processing system, object pattern recognition to the images to detect an object listed on the list of objects, wherein the portion of the images comprises the object and the replacement image content comprises a replacement object for the object as taught by Beck in order to enable “participant to select one or more objects in the acquired image information to be removed and replaced by other objects in the existing image
background information” (Beck, col. 2 Il. 53-56).

Regarding claim 5, Baron teaches providing, by the processing system, the adjusted video content to the communication device for presentation at the communication device in a separate graphical user interface window (Paragraph 0031 presenting at the source for approval) and Beck teaches providing, by the processing system, the adjusted video content to the communication device for presentation at the communication device in a separate graphical user interface window (col. 6 ll. 2-23, col. 8 ll. 9-37), and wherein the adjusting the images further comprises retaining a whiteboard in the adjusted video content (col. 3 ll. 1-23, col. 7 ll. 31-35, col. 8 ll. 48-53 flexibly retaining desired object in background. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Baron, Hanna and Beck to retain whiteboard as desired object in the background).
Regarding claim 6, Baron teaches receiving, by the processing system, an automatically generated list of objects (Paragraphs 0028-0029, 0035 based on user selected subject matter, or topic of discussion); and Beck teaches applying, by the processing system, object pattern recognition to the images to detect an object listed on the automatically generated list of objects, wherein the replacement image content comprises a replacement abject for the object (col. 2 Il. 53-col. 3 Il. 52, col. 5 Il. 55-col. 6 ll. 23 image of objects being filtered, col. 7 Il. 21-col. 9 Il. 31 automatically generated list of undesired or desired objects).
Regarding claim 12, Baron teaches receiving a list of objects (col. 2 ll. 64-67, col. 3 ll. 11-13, ll. 24-29); and Beck teaches receiving a list of objects (col. 2 ll. 64-67, col. 3 ll. 11-13, ll. 24-29), and applying object pattern recognition to the images to detect an object listed on the list of objects, wherein the replacement image content comprises a replacement object for the object (Fig. 3B items 370, 374, Fig. 4 steps 408, 412 list of undesired objects, Fig. 6 step 604; Fig. 5 steps 508, 512, Fig. 6 steps 608, 612) (col. 2 Il. 53-col. 3 Il. 52, col. 5 Il. 55-col. 6 Il. 23, col. 7 Il. 21-38, col. 8 Il. 9-col. 9 Il. 31).
Regarding claim 13, Beck teaches the list of objects is received via user input at the communication device (col. 2 ll. 64-67, col. 3 ll. 11-13, ll. 24-29).
Regarding claim 14, Baron teaches the list of objects is an automatically-generated list (Paragraphs 0028-0029, 0035 based on user selected subject matter, or topic of discussion); and Beck teaches the list of objects is an automatically-generated list (col. 2 ll. 53-col. 3 ll. 52, col. 5 ll. 55-col. 6 ll. 23 image of objects being filtered, col. 7 ll. 21-col. 9 ll. 31 automatically generated list of undesired or desired objects).
Regarding claim 15, Baron teaches the replacement image content comprises a still image, and wherein the adjusting the images to generate the adjusted video content comprises superimposing the facial object on the still image (Paragraphs 0025-0026, 0034-0036); and Beck teaches the replacement image content comprises a still image, and wherein the adjusting the images to generate the adjusted video content comprises superimposing the facial object on the still image (col. 2 ll. 53-67, col. 3 ll. 29- 32).
Regarding claim 19, Beck teaches receiving a list of objects from user input at the communication device (col. 2 ll. 64-67, col. 3 ll. 11-13, ll. 24-29); and applying object pattern recognition to the images to detect an object listed on the list of objects, wherein the portion of the images comprises the object and the replacement image content comprises a replacement object for the object (Fig. 3B items 370, 374, Fig. 4 steps 408, 412 list of undesired objects, Fig. 6 step 604; Fig. 5 steps 508, 512, Fig. 6 steps 608, 612) (col. 2 Il. 53-col. 3 Il. 52, col. 5 Il. 55-col. 6 Il. 23, col. 7 Il. 21-38, col. 8 Il. 9-col. 9 Il. 31).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baron and Hanna as applied to claim 17 above, and further in view of Gates (US Patent Application Publication No. 2014/0068661).
Regarding claim 20, Baron and Hanna do not teach the replacement image content comprises audio content.
However, in the similar field of background replacement, Gates teaches the replacement image content comprises audio content (Paragraphs 0085-0093).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Baron and Hanna to include the replacement image content comprising audio content as taught by Gates in order to replace “terminology that may be considered a racial slur in a particular culture with replacement terminology that is not considered a racial slur in the particular culture” (Gates, Paragraph 0089).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653